This is a petition by Oscar Horton, as Judge of Probate of Marshall County, for writ of certiorari to the Court of Appeals to review and revise the opinion and judgment of that court in the case of State of Alabama ex rel. William N. McQueen, *Page 595 
as Attorney General of Alabama, v. Oscar Horton, as Probate Judge of Marshall County, 14 So.2d 557.
This cause was set down for argument under the provisions of Supreme Court Rule 44, as amended. We have given careful consideration to the matters presented both on oral argument and in brief filed in support of the petition, and are of the opinion that the judgment of the Court of Appeals should be affirmed for the reasons declared in the opinion of that court.
Affirmed.
All the Justices concur.